DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 1, claims 1-13 in the reply filed on 3/7/2022 is acknowledged.  The traversal is on the ground(s) that although the claimed subject matter may be classified in different classes, no unreasonable search burden exists because multiple searches would likely yield a limited number of references (if any).  This is not found persuasive because there is no foundation to expect “a limited number of references” without actually performing the searches. The fact that the claimed subject matters are classified in different classes pose a search burden. In addition, consideration and search strategies for method claims and product claims are different. 
The requirement is still deemed proper and is therefore made FINAL. 
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application Nos. 62/101,794 and 62/171,313, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The provisional applications do not disclose a method of forming an anode structure of claim 1. Therefore, the effective filing date of claims 1-13 is 11/10/2015.

Specification
The abstract of the disclosure is objected to because the abstract discusses separators, while the claims under examination are related to a method of forming an anode structure.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive. The current title “battery separator with dielectric coating” does not match the claimed subject matters. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 is directed to a method of forming an anode structure. However, the limitations “exposing a material to be deposited on an anode structure” in line 2 and “…to deposit a porous dielectric layer on at least a portion of the anode structure” in lines 5 and 6 suggest that the anode structure is pre-formed before the deposition. This raises confusion what Applicant considers to be the claimed anode structure. Considering Fig. 9, paragraph [0099] of the specification, and claim 14 of the instant application, which indicate that the porous dielectric layer is deposited on the anode, it seems that the term “anode structure” in these limitations are supposed to be “anode”.  
Claims 2-13 are rejected for depending on the indefinite claim 1. 
In addition, claims 7-10 also recite “the anode structure,” respectively, and are considered to refer to “the anode.” 
Furthermore, claim 7 recites the limitation "the electrode structure" at the end.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2005-183179 to Shigeo et al. (machine translation provided by citation), as evidenced by “Vacuum Deposition and Coating Options” by Dr. Lampert, published online (2013).
Regarding claim 1, Shigeo et al. teaches a method of forming an anode structure, comprising: depositing a porous insulating layer made of titanium oxide, i.e. a porous dielectric layer, on a negative electrode active material layer by an ion plating method in which titanium was used as an evaporation source and oxygen was introduced (Fig. 1; [0042]; [0024]). As evidenced by “Vacuum Deposition and Coating Options” (see Figs. 2, 9, and 15; “Physical Vapor Deposition (PVD) on Page 2; “Ion Plating” on Page 5; ), the ion plating method comprises: exposing a material to be deposited on the negative electrode positioned in a processing region to an evaporation process, flowing a reactive gas into the processing region; and reacting the reactive gas and the evaporated material to deposit a porous dielectric layer on at least a portion of the anode.
Regarding claim 2, Shigeo et al. teaches that the material is, e.g. titanium (Ti) ([0042]).
Regarding claim 3, Shigeo et al. teaches that the reactive gas is, e.g. oxygen (O2) ([0042]).
Regarding claim 11, Shigeo et al. teaches forming a separator 3, a dielectric polymer layer, on the porous dielectric layer 4 as the separator 3 is made of polyethylene or polypropylene, a dielectric polymer (Fig. 1; [0002]; [0013]; [0018]; [0033]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shigeo et al. and “Vacuum Deposition and Coating Options” as applied to claim 1 above.
Regarding claim 4, Shigeo et al. teaches that the material of the porous insulating layer is preferably a substance selected from alumina, silica, and titanium oxide ([0017]).
Although Shigeo et al. does not expressly teach an example forming the porous aluminum oxide layer as claimed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed dielectric layer in the method of Shigeo et al., motivated by the fact that Shigeo et al. teaches the claimed method (see rejection of claim 1 above) and that alumina (aluminum oxide) is a known material for the insulating or dielectric layer ([0017]). The skilled artisan would have obtained expected results forming a known product using a known method. 
Regarding claim 5, Shigeo et al. teaches that that the material of the porous insulating layer is preferably a substance selected from alumina, silica, and titanium oxide ([0017]).
Although Shigeo et al. does not expressly teach that the porous aluminum oxide further comprises zirconium oxide, silicon oxide, or combinations thereof, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed dielectric layer in the method of Shigeo et al., motivated by the fact that Shigeo et al. teaches that alumina (aluminum oxide) and silica (silicon oxide) are known materials for the insulating or dielectric layer ([0017]). The skilled artisan would have obtained expected results combining known elements.
Regarding claim 6, Shigeo et al. teaches ion plating ([0042]), but does not expressly teach that the evaporation process is a thermal evaporation process or an electron beam evaporation process.
“Vacuum Deposition and Coating Options” teaches an electron beam evaporation source in an ion plating system (Fig. 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed an electron beam evaporation process in the method of Shigeo et al., motivated by the fact that “Vacuum Deposition and Coating Options” demonstrates such process is known to supply the source for the deposition process (Fig. 15). The skilled artisan would have obtained expected results applying a known technique to a known method.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shigeo et al. and “Vacuum Deposition and Coating Options” as applied to claim 1 above, in view of US 2012/0301615 to Honda et al.
Regarding claims 9 and 10, Shigeo et al. does not expressly teach exposing the anode structure to a cooling process as claimed.
Honda et al. also relates to a method of depositing a thin film on a substrate such as ion plating (abstract; [0017]) and teaches exposing the substrate to a cooling process prior to the deposition as a cooler body 1 cools the substrate 21 using cooling water at 10 ºC (Fig. 3; [0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have cooled the anode in the method of Shigeo et al., motivated by the fact that Shigeo et al. indicates that the active material layer may be damaged at a high temperature of 200 °C. or higher, so that a film formation at a low temperature is required ([0026]) and that Honda et al. acknowledges problems of thermal load during film formation and cooling of the substrate ([0005]; [0013-15]) and demonstrates cooling the substrate before deposition by a cooling body using water at 10 ºC (Fig. 3; [0091]). The skilled artisan would have cooled the anode of Shigeo et al. to a temperature as low as possible by a cooling body or cooling medium such as water at 10 ºC prior to exposing the anode to the evaporated material, in order to prevent thermal load from causing deformation of the anode, and would have arrived at the claimed temperature range of claim 10. A prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5].

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shigeo et al. and “Vacuum Deposition and Coating Options” as applied to claim 1 above, in view of US 2015/0236322 to Laramie et al. (cited by Applicant).
Regarding claims 7 and 8, Shigeo et al. does not expressly teach that the anode is exposed to a surface modification treatment process as claimed.
Laramie et al. also relates to a method of depositing a layer on a substrate and teaches that prior to deposition of an ion conductor layer (corresponding to the claimed dielectric layer), the surface of the substrate may be subjected to a plasma treatment in the presence of one or more gases including air, oxygen, ozone…and/or argon (abstract; all figures especially Fig. 3; [0012]; [0022]; [0095-104]). The plasma treatment reads on the claimed surface modification treatment process and comprises: supplying a treatment gas mixture or working gas and forming a plasma from the treatment gas mixture to plasma treat at least a portion of the substrate, wherein the treatment gas mixture comprises an oxygen-containing gas, an inert gas, or combinations thereof ([0098]; [0099]; [0100]; [0104]). Since the plasma treatment enhances the surface energy of the substrate, which can allow improved adhesion between the layers ([0096]), such surface modification treatment process is expected to enhance nucleation conditions of the substrate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have exposed the anode of Shigeo et al. to a surface modification treatment process as claimed, motivated by the fact that Laramie et al. demonstrates that pre-treatment using plasma enhances the surface energy of the substrate, which can allow improved adhesion between the layers ([0096]). The skilled artisan would have obtained expected results applying this known technique to the anode of Shigeo et al.

Claim 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shigeo et al. and “Vacuum Deposition and Coating Options” as applied to claim 1 above, in view of JPH0636800A to Mitsuhiro (machine translation provided by citation).
Regarding claims 12 and 13, Shigeo et al. does not expressly teach the claimed materials in the anode.
Mitsuhiro also relates to a method of forming an anode structure in which a porous insulating layer is deposited on a negative electrode and teaches that the negative electrode contains metallic lithium sheet and a nickel mesh ([0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed an anode structure using an anode containing the claimed materials in the method of Shigeo et al., motivated by the fact that Mitsuhiro demonstrates that a structure of the negative electrode containing the claimed materials and an insulating layer prevent dendrite generation on the negative electrode surface, thereby preventing short circuit and shortening of cycle life of the battery ([0003-5]). The skilled artisan would have obtained expected results applying a known method to a known anode.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENG M CHAN whose telephone number is (571)270-5859. The examiner can normally be reached 9 am - 5:30 pm on Monday and 9 am - 3 pm from Tuesday to Thursday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Heng M. Chan/Examiner, Art Unit 1725                                                                                                                                                                                                        

/BASIA A RIDLEY/Supervisory Patent Examiner, Art Unit 1725